        Case 7:20-cv-00357 Document 1 Filed on 11/05/20 in TXSD Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

 UNITED STATES OF AMERICA,                          §
         Plaintiff,                                 §
                                                    §
 v.                                                 §     CIVIL ACTION NO. 7:20-cv-00357
                                                    §
 11.406 ACRES OF LAND, MORE OR LESS,                §
 SITUATE IN STARR COUNTY, STATE OF                  §
 TEXAS, FELIX LUERA RANCH, LTD, et                  §
 al.,                                               §
           Defendants.                              §

                             COMPLAINT IN CONDEMNATION

        1.      This is a civil action brought by the United States of America at the request of the

Secretary of the Department of Homeland Security, through the Acquisition Program Manager,

Wall Program Management Office, U.S. Border Patrol Program Management Office Directorate,

U.S. Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security, for

the taking of property under the power of eminent domain through a Declaration of Taking, and

for the determination and award of just compensation to the owners and parties in interest.

        2.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1358.

        3.      The interest in property taken herein is under and in accordance with the authority

set forth in Schedule “A.”

        4.      The public purpose for which said interest in property is taken is set forth in

Schedule “B.”

        5.      The legal description and map or plat of land in which certain interests are being

acquired by the filing of this Complaint, pursuant to the Declaration of Taking, are set forth in

Schedules “C” and “D.”

                                            Page 1 of 2
                                      Complaint in Condemnation
      Case 7:20-cv-00357 Document 1 Filed on 11/05/20 in TXSD Page 2 of 2



       6.      The interest being acquired in the property described in Schedules “C” and “D” is

set forth in Schedule “E.”

       7.      The amount of just compensation estimated for the property interest being acquired

is set forth in Schedule “F.”

       8.      The names and addresses of known parties having or claiming an interest in said

acquired property are set forth in Schedule “G.”

       9.      Local and state taxing authorities may have or claim an interest in the property by

reason of taxes and assessments due and eligible.

       WHEREFORE, Plaintiff requests judgment that the interest described in Schedule “E” of

the property described in Schedules “C” and “D” be condemned, and that just compensation for

the taking of said interest be ascertained and awarded, and for such other relief as may be lawful

and proper.

                                                       Respectfully submitted,

                                                       RYAN K. PATRICK
                                                       United States Attorney
                                                       Southern District of Texas

                                                    By: s/Baltazar Salazar
                                                       Baltazar Salazar
                                                       Assistant United States Attorney
                                                       Attorney-in-Charge for Plaintiff
                                                       S.D. Tex. ID No. 3135288
                                                       Texas Bar No. 24106385
                                                       600 E. Harrison Street, Suite 201
                                                       Brownsville, Texas 78520
                                                       Tel: (956) 983-6057
                                                       Fax: (956) 548-2775
                                                       E-mail: Baltazar.Salazar@usdoj.gov




                                           Page 2 of 2
                                     Complaint in Condemnation
Case 7:20-cv-00357 Document 1-1 Filed on 11/05/20 in TXSD Page 1 of 33




  SCHEDULE
     A
 Case 7:20-cv-00357 Document 1-1 Filed on 11/05/20 in TXSD Page 2 of 33




                                      SCHEDULE A

                            AUTHORITY FOR THE TAKING


       The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved February 15, 2019, as Public Law 116-

6, div. A, tit. II, Section 230, 133 Stat. 13, which appropriated the funds that shall be used

for the taking.
Case 7:20-cv-00357 Document 1-1 Filed on 11/05/20 in TXSD Page 3 of 33




  SCHEDULE
      B
 Case 7:20-cv-00357 Document 1-1 Filed on 11/05/20 in TXSD Page 4 of 33




                                     SCHEDULE B

                                   PUBLIC PURPOSE
       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
Case 7:20-cv-00357 Document 1-1 Filed on 11/05/20 in TXSD Page 5 of 33




  SCHEDULE
     C
 Case 7:20-cv-00357 Document 1-1 Filed on 11/05/20 in TXSD Page 6 of 33




                                      SCHEDULE C

                                 LEGAL DESCRIPTION

                                    Starr County, Texas

Tract: RGV-RGC-1015, RGV-RGC-1016, and RGV-RGC-1018
Owner: Felix Luera Ranch, LTD. et al.
Acres: 11.406

Tract: RGV-RGC-1015

BEING a 1.154 acre tract (50,289 square feet) parcel of land, more or less, being out of a
called 73.50 acre tract (First Tract), recorded in Volume 908, Page 370, Deed Records of
Starr County (D.R.S.C.), Texas, conveyed to Felix Luera Ranch, LTD., said tract being all
of Share No. 7-A, Abstract 326, Porcion 59, Ancient Jurisdiction of Mier, Mexico said
1.154 acre (50,289 square feet) parcel of land being more particularly described as follows;

BEGINNING at the northwest corner of said Felix Luera Ranch, LTD. (First Tract) tract
and the southwest corner of a called 3.429 acre tract, recorded in Volume 892, Page 629,
Deed Records of Starr County (D.R.S.C.), Texas, conveyed to Yolanda L. Barrerra, Araceli
L. Perez & Hermelinda L. Gonzalez, being a set 5/8” rebar with a “B&F Engineering, Inc.”
aluminum cap stamped “RGV-RGC-1015-1” for the northeast corner of the herein
described proposed acquisition tract, said point being on the east line of a called 197.20
acre tract, recorded in Volume 771, Page 781, Deed Records of Starr County (D.R.S.C.),
Texas, conveyed to Servando Luera, said point having a coordinate of N=16719893.938,
E=774616.632, said point also being S 26°38’30” W, a distance of 946.00 feet from United
States Corps of Engineers Control Point No. S142;

THENCE: S 35°14’13” E, departing the east line of said Servando Luera tract and the
west line of said Felix Luera Ranch, LTD. (First Tract) tract and along the north line of
said Felix Luera Ranch, LTD. (First Tract) tract and the south line of said Yolanda L.
Barrerra, Araceli L. Perez & Hermelinda L. Gonzalez tract, passing at 8.55 feet a set 5/8”
rebar with a “B&F Engineering, Inc.” aluminum cap stamped “RGV-RGC-1016-2” for the
western most corner of proposed acquisition tract “RGV-RGC-1016”, in total a distance of
373.90 feet to a set 5/8” rebar with a “B&F Engineering, Inc.” aluminum cap stamped
“RGV-RGC-1015-2” for the southeast corner of the herein described proposed acquisition
tract;

THENCE: N 68°25’38” W, departing the north line of said Felix Luera Ranch, LTD. (First
Tract) tract and over and across said Felix Luera Ranch, LTD. (First Tract) tract, a distance
of 563.13 feet to a set 5/8” rebar with a “B&F Engineering,
 Case 7:20-cv-00357 Document 1-1 Filed on 11/05/20 in TXSD Page 7 of 33




                                  SCHEDULE C (Cont.)

Inc.” aluminum cap stamped “RGV-RGC-1013-1=RGV-RGC-1015-3” for the southwest
corner of the herein described proposed acquisition tract, said point being on the east line
of said Servando Luera tract and the west line of said Felix Luera Ranch, LTD. (First Tract)
tract;

THENCE: N 54°31’03” E, along the east line of said Servando Luera tract and the west
line of said Felix Luera Ranch, LTD. (First Tract) tract, a distance of 79.24 feet to an angle
point designated “RGV-RGC-1013-6=RGV-RGC-1015-4;

THENCE: S 35°41’08” E, along the east line of said Servando Luera tract and the west
line of said Felix Luera Ranch, LTD. (First Tract) tract, a distance of 98.59 feet to an angle
point designated “RGV-RGC-1013-5=RGV-RGC-1015-5”;

THENCE: N 54°32’20” E, along the east line of said Servando Luera tract and the west
line of said Felix Luera Ranch, LTD. (First Tract) tract, passing at 222.68 feet a set 5/8”
rebar with a “B&F Engineering, Inc.” aluminum cap stamped “RGVRGC-1013-4” for the
northeast corner of proposed acquisition tract “RGV-RGC-1013”, in total a distance of
228.25 feet to the POINT OF BEGINNING and containing 1.154 acres (50,289 square
feet) of land, more or less.
 Case 7:20-cv-00357 Document 1-1 Filed on 11/05/20 in TXSD Page 8 of 33




                                      SCHEDULE C

                                 LEGAL DESCRIPTION

                                    Starr County, Texas

Tract: RGV-RGC-1016

BEING a 1.315 acre tract (57,276 square feet) parcel of land, more or less, being out of a
called 10.2861 acre tract, recorded in Volume 908, Page 372, Deed Records of Starr
County (D.R.S.C.), Texas, conveyed to Felix Luera Ranch, LTD., said tract being a part of
Share 10 of the partition of Porcion 59, Ancient Jurisdiction of Mier, Mexico, said 1.315
acre (57,276 square feet) parcel of land being more particularly described as follows;

BEGINNING: at a 1/2” rebar, being the southeast corner of said Felix Luera Ranch, LTD.
10.2861 acre tract, the southwest corner of a called 12.5 acre tract, recorded in Volume
909, Page 534, Deed Records of Starr County (D.R.S.C.),Texas, conveyed to Felix Luera
Ranch, LTD., a called 16.67 acre tract, recorded in Volume 1398, Page 411, Deed Records
of Starr County (D.R.S.C.), Texas, conveyed to the known and unknown heirs of Higinio
Rodriguez and a called 16.67 acre tract, recorded in Volume 1476, Page 836, Deed Records
of Starr County (D.R.S.C.), Texas, conveyed to Argus Resources, Inc., et al, said point
being on the north line of a called 73.50 acre tract (First Tract), recorded in Volume 908,
Page 370, Deed Records of Starr County (D.R.S.C.), Texas, conveyed to Felix Luera
Ranch, LTD., said point having a coordinate of N=16719542.454, E=774864.915, said
point also being S 08°21’36” W, a distance of 1209.91 feet from United States Corps of
Engineers Control Point No. S142;

THENCE: N 35°14’13” W, along the south line of said Felix Luera Ranch, LTD. 10.2861
acre tract and the north line of said Felix Luera Ranch, LTD. (First Tract) tract, passing at
56.43 feet a set 5/8” rebar with a “B&F Engineering, Inc.” aluminum cap stamped “RGV-
RGC-1015-2” for the eastern most corner of proposed acquisition tract “RGV-RGC-1015”,
in total a distance of 421.78 feet to a set 5/8” rebar with a “B&F Engineering, Inc.”
aluminum cap stamped “RGVRGC-1016-2” for the most western corner of the herein
described proposed acquisition tract;

THENCE: S 68°25’38” E, departing the south line of said Felix Luera Ranch, LTD.
10.2861 acre tract and the north line of said Felix Luera Ranch, LTD. (First Tract) tract,
over and across said Felix Luera Ranch, LTD. 10.2861 acre tract, a distance of 496.13 feet
to a set 5/8” rebar with a “B&F Engineering, Inc.” aluminum cap stamped “RGV-RGC
1016-3=RGV-RGC-1017-2” for the most eastern corner of the herein described proposed
acquisition tract, said point being on the east line of said Felix Luera Ranch, LTD. 10.2861
acre tract and the west
 Case 7:20-cv-00357 Document 1-1 Filed on 11/05/20 in TXSD Page 9 of 33




                                 SCHEDULE C (Cont.)

line of said Felix Luera Ranch, LTD. 12.5 acre tract, the known and unknown heirs of
Higinio Rodriguez tract and the Argus Resources, Inc., et al tract;

THENCE: S 53°22’21” W, along the east line of said Felix Luera Ranch, LTD. 10.2861
acre tract and the west line of said Felix Luera Ranch, LTD. 12.5 acre tract, the known and
unknown heirs of Higinio Rodriguez tract and the Argus Resources, Inc., et al tract, passing
at 235.32 feet a set 5/8” rebar with a “B&F Engineering, Inc.” aluminum cap stamped
“RGV-RGC-1017-1” for the southwest corner of proposed acquisition tract “RGV-RGC
1017”, in total a distance of 271.67 feet to the POINT OF BEGINNING and containing
1.315 acres (57,276 square feet) of land, more or less.
Case 7:20-cv-00357 Document 1-1 Filed on 11/05/20 in TXSD Page 10 of 33




                                    SCHEDULE C

                                LEGAL DESCRIPTION

                                  Starr County, Texas

Tract: RGV-RGC-1018

BEING a 8.937 acre tract (389,314 square feet) parcel of land, more or less, being out of
a called 127.71 acre tract, recorded in Document No. 2001-217848, Official Records of
Starr County (O.R.S.C.), Texas, conveyed to Felix Luera Ranch, LTD., said tract lying in
and forming a part of Porcion 60, Ancient Jurisdiction of Mier, Mexico, now Starr County,
Texas, which tract is set forth and identified as Tract No. 1 in the Homer Trimble d/b/a
Cameron Engineering Company, for Cause No. 3058, District Court of Starr County,
Texas, said 8.937 acre tract (389,314 square feet) parcel of land being more particularly
described as follows;

BEGINNING at a point designated “RGV-RGC-1017-4=RGV-RGC-1018-1=RGV-
RGC-1040-1”, said point being the southeast corner of a called 49.73 acre tract, recorded
in Document No. 1941-17206, Official Records of Starr County (O.R.S.C.), Texas,
conveyed to Known and Unknown Heirs of Higinio Rodriguez and the northeast corner of
a called 12.5 acre tract, recorded in Volume 909, Page 534, Deed Records of Starr County
(D.R.S.C.), Texas, conveyed to Felix Luera Ranch, LTD., a called 16.67 acre tract,
recorded in Volume 1398, Page 411, Deed Records of Starr County (D.R.S.C.), Texas,
conveyed to The Known and Unknown Heirs of Higinio Rodriguez and a called 16.67 acre
tract, recorded in Volume 1476, Page 836, Deed Records of Starr County (D.R.S.C.),
Texas, conveyed to Argus Resources, Inc., et al, said point being on the west line of said
Felix Luera Ranch, LTD. 127.71 acre tract, said point having a coordinate of
N=16719064.270, E=776281.511, said point also being S 36°31’26” E, a distance of
2084.63 feet from United States Corps of Engineers Control Point No. S142;

THENCE: N 54°58’33” E, along the west line of said Felix Luera Ranch, LTD. 127.71
acre tract and the east line of said Known and Unknown Heirs of Higinio Rodriguez tract,
a distance of 185.34 feet to a set 5/8” rebar with a “B&F Engineering, Inc.” aluminum cap
stamped “RGV-RGC-1018-2= RGV-RGC-1040- 3” for the northwest corner of the herein
described proposed acquisition tract;

THENCE: S 68°25’38” E, departing the west line of said Felix Luera Ranch, LTD. 127.71
acre tract and the east line of said Known and Unknown Heirs of Higinio Rodriguez tract
and over and across said Felix Luera Ranch, LTD. 127.71 acre tract, passing at 54.69 feet
the north line of Easement Tract RGV-RGCR1102, passing at 102.88 feet the south line of
Easement Tract RGV-RGC-R1102, in total a distance of 500.00 feet to a set 5/8” rebar
with a “B&F Engineering, Inc.” aluminum cap stamped “RGV-RGC-1018-2A” for a point
on tangent;
Case 7:20-cv-00357 Document 1-1 Filed on 11/05/20 in TXSD Page 11 of 33




                                 SCHEDULE C (Cont.)

THENCE: S 68°25’38” E, over and across said Felix Luera Ranch, LTD. 127.71 acre
tract, a distance of 500.00 feet to a set 5/8” rebar with a “B&F Engineering, Inc.” aluminum
cap stamped “RGV-RGC-1018-2B” for a point on tangent;

THENCE: S 68°25’38” E, over and across said Felix Luera Ranch, LTD. 127.71 acre
tract, a distance of 500.00 feet to a set 5/8” rebar with a “B&F Engineering, Inc.” aluminum
cap stamped “RGV-RGC-1018-2C” for a point on tangent;

THENCE: S 68°25’38” E, over and across said Felix Luera Ranch LTD. 127.71 acre tract,
a distance of 355.80 feet to a set 5/8” rebar with a “B&F Engineering, Inc.” aluminum cap
stamped “RGV-RGC-1018-3=RGV-RGC-1019-8” for the northeast corner of the herein
described proposed acquisition tract, said point being on the east line of said Felix Luera
Ranch, LTD. 127.71 acre tract and the west line of a called 89.90 acre tract, recorded in
Volume 823, Page 543, Deed Records of Starr County (D.R.S.C.), Texas, conveyed to
United States of America (U.S. Fish and Wildlife Service);

THENCE: S 07°37’07” W, along the east line of said Felix Luera Ranch, LTD. 127.71
acre tract and the west line of said United States of America (U.S. Fish and Wildlife
Service) tract, a distance of 206.08 feet to a set 5/8” rebar with a “B&F Engineering, Inc.”
aluminum cap stamped “RGV-RGC-1018-4=RGV-RGC-1019-7” for the southeast corner
of the herein described proposed acquisition tract;

THENCE: N 68°25’38” W, departing east line of said Felix Luera Ranch, LTD. 127.71
acre tract and the west line of said United States of America (U.S. Fish and Wildlife
Service) tract and over and across said Felix Luera Ranch, LTD. 127.71 acre tract, a
distance of 405.49 feet to a set 5/8” rebar with a “B&F Engineering, Inc.” aluminum cap
stamped “RGV-RGC-1018-4A” for a point on tangent;

THENCE: N 68°25’38” W, over and across said Felix Luera Ranch, LTD. 127.71 acre
tract, a distance of 500.00 feet to a set 5/8” rebar with a “B&F Engineering, Inc.” aluminum
cap stamped “RGV-RGC-1018-4B” for a point on tangent;

THENCE: N 68°25’38” W, over and across said Felix Luera Ranch, LTD. 127.71 acre
tract, a distance of 500.00 feet to a set 5/8” rebar with a “B&F Engineering, Inc.” aluminum
cap stamped “RGV-RGC-1018-4C” for a point on tangent;

THENCE: N 68°25’38” W, over and across said Felix Luera Ranch, LTD. 127.71 acre
tract, a distance of 500.00 feet to a set 5/8” rebar with a “B&F Engineering, Inc.” aluminum
cap stamped “RGV-RGC-1018-4D” for a point on tangent;

THENCE: N 68°25’38” W, over and across said Felix Luera Ranch, LTD. 127.71 acre
tract, passing at 31.51 feet the south line of Easement Tract RGV-RGCR1102,
Case 7:20-cv-00357 Document 1-1 Filed on 11/05/20 in TXSD Page 12 of 33




                                SCHEDULE C (Cont.)

passing at 79.70 feet the north line of Easement Tract RGV-RGC-R1102, in total a distance
of 131.69 feet to a set 5/8” rebar with a “B&F Engineering, Inc.” aluminum cap stamped
“RGV-RGC-1017-5=RGV-RGC-1018-5” for the southwest corner of the herein described
proposed acquisition tract, said point being on the west line of said Felix Luera Ranch,
LTD. 127.71 acre tract and the east line of said Felix Luera Ranch, LTD. 12.5 acre tract,
The Known and Unknown Heirs of Higinio Rodriguez tract and the Argus Resources, Inc.,
et al tract;

THENCE: N 54°48’00” E, along the west line of said Felix Luera Ranch, LTD. 127.71
acre tract and the east line of said Felix Luera Ranch, LTD. 12.5 acre tract, The Known
and Unknown Heirs of Higinio Rodriguez 16.67 acre tract and the Argus Resources, Inc.,
et al 16.67 acre tract, a distance of 54.13 feet to the POINT OF BEGINNING and
containing 8.937 acre tract (389,314 square feet) of land, more or less.
Case 7:20-cv-00357 Document 1-1 Filed on 11/05/20 in TXSD Page 13 of 33




   SCHEDULE
       D
Case 7:20-cv-00357 Document 1-1 Filed on 11/05/20 in TXSD Page 14 of 33



                             SCHEDULE D

                             MAP or PLAT

                       LAND TO BE CONDEMNED
Case 7:20-cv-00357 Document 1-1 Filed on 11/05/20 in TXSD Page 15 of 33



                         SCHEDULE D (Cont.)
Case 7:20-cv-00357 Document 1-1 Filed on 11/05/20 in TXSD Page 16 of 33



                             SCHEDULE D

                             MAP or PLAT

                       LAND TO BE CONDEMNED
Case 7:20-cv-00357 Document 1-1 Filed on 11/05/20 in TXSD Page 17 of 33



                         SCHEDULE D (Cont.)
Case 7:20-cv-00357 Document 1-1 Filed on 11/05/20 in TXSD Page 18 of 33



                             SCHEDULE D

                             MAP or PLAT

                       LAND TO BE CONDEMNED
Case 7:20-cv-00357 Document 1-1 Filed on 11/05/20 in TXSD Page 19 of 33



                         SCHEDULE D (Cont.)
Case 7:20-cv-00357 Document 1-1 Filed on 11/05/20 in TXSD Page 20 of 33



                         SCHEDULE D (Cont.)
Case 7:20-cv-00357 Document 1-1 Filed on 11/05/20 in TXSD Page 21 of 33



                         SCHEDULE D (Cont.)




Tract: RGV-RGC-1015, RGV-RGC-1016, and RGV-RGC-1018
Owner: Felix Luera Ranch, LTD., et al.
Acreage: 11.406
Case 7:20-cv-00357 Document 1-1 Filed on 11/05/20 in TXSD Page 22 of 33




    SCHEDULE
        E
Case 7:20-cv-00357 Document 1-1 Filed on 11/05/20 in TXSD Page 23 of 33



                                       SCHEDULE E

                                     ESTATE TAKEN

                                     Starr County, Texas

Tract: RGV-RGC-1015
Owner: Felix Luera Ranch, LTD., et al.
Acres: 1.154

       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;

        Reserving to the owners of the lands identified in conveyance recorded with Deed
Records, Starr County, Texas, on 10 September 2001, volume 908, page 370, document
number 2001-217846, reasonable access to and from the owners’ lands lying between the
Rio Grande River and the border barrier through opening(s) or gate(s) in the border
barrier between the westernmost mark labeled “Beginning” and easternmost mark labeled
“Ending” depicted on the map below;

        Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights
or systems are subordinated to the United States’ construction, operation and
maintenance of the border barrier.

Tract: RGV-RGC-1016
Owner: Felix Luera Ranch, LTD., et al.
Acres: 1.315

       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;

       Reserving to the owners of the lands identified in conveyance recorded with Deed
Records, Starr County, Texas, on 10 September 2001, volume 908, page 370, document
number 2001-217846, reasonable access to and from the owners’ lands lying between the
Rio Grande River and the border barrier through opening(s) or gate(s) in the border barrier
between the westernmost mark labeled “Beginning” and easternmost mark labeled
“Ending” depicted on the map below;

       Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights or
Case 7:20-cv-00357 Document 1-1 Filed on 11/05/20 in TXSD Page 24 of 33



                                  SCHEDULE E (Cont.)


systems are subordinated to the United States’ construction, operation and maintenance of
the border barrier.

Tract: RGV-RGC-1018
Owner: Felix Luera Ranch, LTD., et al.
Acres: 8.937

       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;
      Reserving to the owners of the lands identified in conveyance recorded on 10
September 2001 at Official Records of Starr County, Book 908, Page 375, Document No.
2001-217848, reasonable access to and from the owners’ lands lying between the Rio
Grande River and the border barrier through opening(s) or gate(s) in the border barrier
between the westernmost mark labeled “Beginning” and easternmost mark labeled
“Ending” depicted on the map below;
        Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights
or systems are subordinated to the United States’ construction, operation, and
maintenance of the border barrier.
Case 7:20-cv-00357 Document 1-1 Filed on 11/05/20 in TXSD Page 25 of 33



                         SCHEDULE E (Cont.)
Case 7:20-cv-00357 Document 1-1 Filed on 11/05/20 in TXSD Page 26 of 33




    SCHEDULE
        F
Case 7:20-cv-00357 Document 1-1 Filed on 11/05/20 in TXSD Page 27 of 33




                                     SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION
    The sum estimated as just compensation for the lands being taken is FIFTY FIVE

THOUSAND NINE HUNDRED NINETY FIVE DOLLARS AND NO/100 ($55,995.00),

to be deposited herewith in the Registry of the Court for the use and benefit of the persons

entitled thereto.
Case 7:20-cv-00357 Document 1-1 Filed on 11/05/20 in TXSD Page 28 of 33




     SCHEDULE
        G
Case 7:20-cv-00357 Document 1-1 Filed on 11/05/20 in TXSD Page 29 of 33




                                     SCHEDULE G

                                INTERESTED PARTIES

       The following table identifies all persons who have or claim an interest in the
property condemned and whose names are now known, indicating the nature of each
person’s property interest(s) as indicated by references in the public records and any other
information available to the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                              Reference
 Felix Luera Ranch, Ltd.                       RGV-RGC-1015
 c/o Sigifredo Barrera                         RGV-RGC-1016
 Registered Agent of Felix Luera Ranch,        RGV-RGC-1018
 Ltd.
                                               Warranty Deed;
 Laredo, Texas                                 Document #2001-217846,
                                               Recorded September 10, 2001,
                                               Deed Records Starr County

                                               Amended Warranty Deed;
                                               Document #2001-218318,
                                               Recorded September 24, 2001,
                                               Deed Records Starr County

                                               Warranty Deed;
                                               Document #2001-217848,
                                               Recorded September 10, 2001,
                                               Deed Records Starr County

                                               Deed of Gift,
                                               Document#2001-214732
                                               Recorded: March 27, 2001
                                               Deed Records Starr County

                                               First Amendment to Certificate of Limited
                                               Partnership of Felix Luera Ranch, Ltd.,
                                               Certificate of Filing;
                                               Document #2005-247640,
                                               Recorded June 28, 2005
                                               Deed Records Starr County
 Unknown Heirs of Blas Farias                  RGV-RGC-1018
 Address Unknown                               Deed, Volume 34, Page 80
                                               Recorded 30 January 1911
                                               Deed Records Starr County
Case 7:20-cv-00357 Document 1-1 Filed on 11/05/20 in TXSD Page 30 of 33




Unknown Heirs of Librado Rodriguez    RGV-RGC-1016
Address Unknown                       Decree of Partition, Document #1934-
                                      1674; Recorded February 5, 1934
                                      Deed Records Starr County

                                      RGV-RGC-1018
                                      Warranty Deed, Volume 51, Page 623
                                      Recorded 26 August 1925
                                      Deed Records Starr County

                                      RGV-RGC-1018
                                      Affidavit of Heirship, Document # 1983-
                                      134198; Recorded July 23, 1986
                                      Deed Records Starr County

Unknown Heirs of Higinio Rodriquez    RGV-RGC-1016
Address Unknown                       Decree of Partition, Document #1934-
                                      1674; Recorded February 5, 1934
                                      Deed Records Starr County

                                      RGV-RGC-1018
                                      Warranty Deed, Volume 51, Page 623
                                      Recorded 26 August 1925
                                      Deed Records Starr County

                                      RGV-RGC-1018
                                      Affidavit of Heirship, Document # 1983-
                                      134198; Recorded July 23, 1986
                                      Deed Records Starr County
Unknown Heirs of Valeriano            RGV-RGC-1016
Rodriguez a/k/a Baleriado Rodriquez   Decree of Partition, Document #1934-
Address Unknown                       1674; Recorded February 5, 1934
                                      Deed Records Starr County

                                      RGV-RGC-1018
                                      Deed of Gift, Document # 1936-5562;
                                      Recorded 4 June 1936
                                      Deed Records Starr County

                                      RGV-RGC-1018
                                      Affidavit of Heirship, Document # 1983-
                                      134198; Recorded July 23, 1986
                                      Deed Records Starr County
Unknown Heirs of Celsa Rodriquez      RGV-RGC-1016
Address Unknown                       RGV-RGC-1018
                                      Warranty Deed, Volume 90, Page 472
Case 7:20-cv-00357 Document 1-1 Filed on 11/05/20 in TXSD Page 31 of 33




                                     Recorded 26 August 1925
                                     Deed Records Starr County

                                     RGV-RGC-1016
                                     RGV-RGC-1018
                                     Affidavit of Heirship, Document # 1983-
                                     134198; Recorded July 23, 1986
                                     Deed Records Starr County
Unknown Heirs of Amalia Luera        RGV-RGC-1015
Garcia                               RGV-RGC-1018
Address Unknown                      Franco Luera Probate No. 1664,
                                     Recorded 10 January 1981;
                                     County Court of Starr County
Delia Luera Ramirez                  RGV-RGC-1015
                                     RGV-RGC-1018
Falcon Heights, TX                   Franco Luera Probate No. 1664,
                                     Recorded 10 January 1981;
                                     County Court of Starr County
Federico Luera Gonzalez              RGV-RGC-1015
                                     RGV-RGC-1018
Falcon Heights, TX                   Franco Luera Probate No. 1664
                                     Recorded 10 January 1981;
                                     County Court of Starr County
Belsa Luera Villarreal               RGV-RGC-1015
                                     RGV-RGC-1018
Stafford, TX                         Franco Luera Probate No. 1664
                                     Recorded 10 January 1981
                                     County Court of Starr County
Ercilia Luera Benavides              RGV-RGC-1015
                                     RGV-RGC-1018
Falcon Heights, TX                   Franco Luera Probate No. 1664
                                     Recorded: 10 January 1981
                                     County Court of Starr County
Servando Luera Gonzalez              RGV-RGC-1015
                                     RGV-RGC-1018
Falcon Heights, TX                   Franco Luera Probate No. 1664
                                     Recorded: 10 January 1981
                                     County Court of Starr County
Unknown Heirs of Saul Luera          RGV-RGC-1015
Address Unknown                      RGV-RGC-1018
                                     Franco Luera Probate No. 1664
                                     Recorded 10 January 1981
                                     County Court of Starr County, Texas
Unknown Heirs of Geronimo Hinojosa   RGV-RGC-1015
                                     Decree of Partition, Cause No. 1674
                                     Recorded February 5, 1934
Case 7:20-cv-00357 Document 1-1 Filed on 11/05/20 in TXSD Page 32 of 33




                                    Deed Records Starr County

                                    RGV-RGC-1015
                                    Power of Attorney, Document #1938-
                                    10663, Recorded July 19, 1938
                                    Deed Records Starr County

                                    RGV-RGC-1015
                                    Warranty Deed; Document #1941-17181;
                                    Recorded November 7, 1941
                                    Deed Records Starr County

Argus Resources, Inc.               RGV-RGC-1016
2500 City West Boulevard            RGV-RGC-1018
Suite 1200                          Quit Claim Deed,
Houston, Texas                      Document #1998-200254
                                    Recorded: December 7, 1998
                                    Deed Records Starr County

                                    RGV-RGC-1016
                                    RGV-RGC-1018
                                    Quit Claim Deed,
                                    Document #1998-200255
                                    Recorded: December 7, 1998
                                    Deed Records Starr County

                                    RGV-RGC-1016
                                    RGV-RGC-1018
                                    Quit Claim Deed,
                                    Document #1998-200256
                                    Recorded: December 7, 1998
                                    Deed Records Starr County

E.O. Scott, III                     RGV-RGC-1016
                                    RGV-RGC-1018
San Antonio, Texas                  Quit Claim Deed,
                                    Document #1998-200254
                                    Recorded: December 7, 1998
                                    Deed Records Starr County

                                    RGV-RGC-1016
                                    RGV-RGC-1018
                                    Quit Claim Deed,
                                    Document #1998-200255
                                    Recorded: December 7, 1998
                                    Deed Records Starr County
Case 7:20-cv-00357 Document 1-1 Filed on 11/05/20 in TXSD Page 33 of 33




                                        RGV-RGC-1016
                                        RGV-RGC-1018
                                        Quit Claim Deed,
                                        Document #1998-200256
                                        Recorded: December 7, 1998
                                        Deed Records Starr County

Unknown Heirs of Inez P. Luera          RGV-RGC-1015
Address Unknown                         RGV-RGC-1016
                                        RGV-RGC-1018
                                        Warranty Deed,
                                        Document #2001-217848;
                                        Recorded September 10, 2001
                                        Deed Records Starr County

                                        Amended Warranty Deed;
                                        Document #2001-218318,
                                        Recorded September 24, 2001,
                                        Deed Records Starr County

Unknown Heirs of Matilda Rodriguez      RGV-RGC-1018
Luera                                   Affidavit, Document# 1986-134198
Address Unknown                         Recorded: July, 23 1986
                                        Deed Records Starr County

Unknown Heirs of Manuela G. Luera       RGV-RGC-1018
Address Unknown                         Affidavit, Document# 1986-134198
                                        Recorded: July 23, 1986
                                        Deed Records Starr County

Unknown Heirs of Herminia Luera         RGV-RGC-1018
Guerra                                  Affidavit of Heirship
                                        Volume 537, Page 159
                                        Official Records of Starr County, Texas
Ameida Salinas                          RGV-RGC-1015
Starr County Tax Assessor & Collector   Tax Acct. No. 0022785
100 N FM 3167, Room 201
Rio Grande City, Texas 78582            RGV-RGC-1016
                                        Tax Acct. No. 0077902

                                        RGV-RGC-1018
                                        Tax Acct. No. 0022785
                           Case 7:20-cv-00357 Document 1-2 Filed on 11/05/20 in TXSD Page 1 of 2
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    11.406 Acres of Land, More or Less, Situate in Starr County, State of
                                                                                                            Texas, Felix Luera Ranch, Ltd., et al.,
    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant Starr
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)

AUSA Baltazar Salazar, U.S. Attorney's Office, 600 E. Harrison Street,
Suite 201, Brownsville, Texas 78520, (956) 983-6057

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1        u 1      Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           40 U.S.C. 3113 and 3114
VI. CAUSE OF ACTION Brief description of cause:
                                           Land condemnation proceeding for fee simple interest to construct, install, operate and maintain border security.
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
11/05/2020                                                                s/Baltazar Salazar
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
                         Case 7:20-cv-00357 Document 1-2 Filed on 11/05/20 in TXSD Page 2 of 2
JS 44 Reverse (Rev. 06/17)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
